Order, as resettled, denying motion for examination of defendant before trial, *798reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Examination to proceed at a time and place to be stated in the order. The points upon which plaintiffs desire to examine defendant appear to be for the purpose of controverting the defenses by avoidance, and not for the purpose of disclosing the defenses. Under such circumstances an examination may be had. (Schweinburg v. Altman, 131 App. Div. 795.) Lazansky, P. J., Carswell, Scudder, Tompkins and Davis, JJ., concur. Settle order on notice.